Citation Nr: 0026727	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-05 200	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from July 1943 to January 1944.  He died on 
August [redacted], 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in April 1997.  The claims folder was subsequently 
permanently transferred to the St. Petersburg, Florida, VARO 
pursuant to the appellant's request.  The Board remanded this 
matter in August 1998.  


FINDINGS OF FACT

1.  The veteran's death on August [redacted], 1996 from cardiac 
arrest due to or as a consequence of chronic renal failure 
due to or as a consequence of septicemia was not caused or 
contributed to substantially or materially by a disability 
incurred in or aggravated by service, or present to a 
compensable degree within an applicable presumptive period.  

2. At the time of his death, the veteran had one disability 
adjudicated service connected, duodenal ulcer with partial 
gastrectomy, rated 60 percent disabling. 

3.  There is no medical evidence of record showing a causal 
relationship between the veteran's cardiac arrest due to or 
as a consequence of chronic renal failure due to or as a 
consequence of septicemia and service.  

4.  There is no medical evidence of record showing that a 
disability of service origin caused, hastened, or materially 
and substantially contributed to the veteran's death.  

5.  The appellant is not the surviving spouse of a veteran 
who died of a service-connected disability, nor is she the 
surviving spouse of a veteran who died while a permanent and 
total service-connected disability evaluation was in 
existence.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 
(1999).  

2.  Legal entitlement to Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, is not established.  38 U.S.C.A. §§ 3501, 3510 
(West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from July 1943 to January 
1944.  He died on August [redacted], 1996 at home.  The death 
certificate in the veteran's claims folder reported that the 
immediate cause of death was cardiac arrest due to or as a 
consequence of chronic renal failure due to or as a 
consequence of septicemia.  At the time of death, the veteran 
had one service-connected disability, duodenal ulcer, rated 
60 percent disabling under VA's Schedule for Rating 
Disabilities.  The appellant is the veteran's surviving 
spouse. 

Payment to the appellant of Dependency and Indemnity 
Compensation (DIC) can be made if the veteran died from a 
service-connected or compensable disability.  38 U.S.C.A. 
§ 1310 (West 1991).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  Id.  A disability is a contributory 
cause of death if it contributed substantially or materially 
to the cause of death, combined to cause death, or lent 
assistance to producing death.  38 C.F.R. § 3.312(c).  

As the duodenal ulcer was not identified on the death 
certificate as the cause of death, the Board has considered 
whether the duodenal ulcer contributed substantially or 
materially to the death.  In that regard, the appellant 
argues that the veteran's service-connected duodenal ulcer 
with partial gastrectomy caused anemia, and that one of the 
veteran's treating physician's stated that chronic anemia 
contributed to the veteran's death, so the death should be 
service-connected.  

The claims folder contains medical records from VA and from 
private medical care providers, but among them cannot be 
found an opinion that indicates the veteran's duodenal ulcer 
caused or contributed substantially or materially to the 
veteran's death.  A statement, dated in April 1997, from Dr. 
JW was construed by the appellant to establish that the 
veteran's duodenal ulcer contributed to his death.  However, 
that is not what the physician said.  Instead, he stated:  

[The veteran] had chronic renal 
insufficiency secondary to underlying 
arteriosclerotic cardiovascular disease 
and perhaps chronic glomerulonephritis, 
congestive heart failure with ischemic 
heart disease and a chronic anemia.  His 
ultimate demise naturally was a 
reflection of his numerous underlying 
medical problems.

Contrary to the appellant's assertion, Dr. JW did not 
identify duodenal ulcer and partial gastrectomy as having 
caused or contributed to the veteran's death.  The appellant, 
who is a layperson, suggests that the veteran's duodenal 
ulcer caused anemia.  The Board has carefully reviewed the 
veteran's medical records and can find no opinion from a 
medical professional that indicates that the veteran's 
chronic anemia was caused by his duodenal ulcer with partial 
gastrectomy.  The record does contain notations that his 
partial gastrectomy was considered as a cause of the anemia 
because it could impair absorption, and such evidence is 
sufficient to well ground this claim.  38 U.S.C.A. § 5107 
(West 1991).  However, it appeared that the prevailing 
opinion among the treatment records appears to be that the 
cause of the veteran's anemia was iron deficiency or 
Mediterranean trait (thalassemia minor) (see VA treatment 
records dated in May 1969), not his duodenal ulcer.  In July 
1971 and September 1973 VA treatment records the possibility 
that the subtotal gastrectomy could cause anemia superimposed 
on the Mediterranean trait was noted.  In a November 1973 VA 
medical record the examiner concluded that the veteran's 
"blood picture" was due to his Mediterranean trait.  
Subsequent investigation in February and May 1974, and 
February 1975 again noted that the hematologist suspected the 
veteran's hematological condition was due to his 
Mediterranean trait, but that his history of subtotal 
gastrectomy merited continued monitoring.  

Pursuant to the Board's remand, in July 1999 the matter was 
referred to a VA physician for review with regard to whether 
the veteran's duodenal ulcer with partial gastrectomy caused 
his anemia.  Following a thorough review of the veteran's 
claims folder the physician opined as follows:  

The veteran's anemia was secondary to 
Thalassemia [sic] minor/Mediterranean 
trait anemia and aggravated by his kidney 
disease.  He died of endstage renal 
disease and septicemia.  Therefore, the 
service-connected duodenal ulcer and 
gastrectomy did not contribute to the 
veteran's death.  

The positive evidence of record with regard to whether the 
veteran's anemia was caused by his service-connected duodenal 
ulcer with partial gastrectomy consists of suggestions of the 
possibility of the gastrectomy as one cause of anemia among 
the veteran's VA treatment records, and the appellant's 
assertion that the anemia was the cause. The medical records 
that suggest the gastrectomy might have been the cause of the 
anemia never conclude the gastrectomy was the cause but only 
that it might be the cause; the records that do opine as to 
what caused the anemia identify the thalassemia, not 
gastrectomy, as the cause.  The appellant has not shown she 
is competent to provide evidence regarding medical matters.  
A lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis, etiology, or whether what was experienced 
in service and since service is the same condition currently 
present.  Clyburn v. West, 12 Vet. App. 296 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board gives her assertion regarding 
the cause of the anemia no probative value.  

The negative evidence consists of the July 1999 opinion of 
the VA physician who reviewed the entire record and stated 
that the veteran's anemia was not caused by his service-
connected duodenal ulcer with gastrectomy, but was caused by 
the Mediterranean trait/Thalassemia minor.  The Board affords 
more probative value to that opinion, as it directly 
addresses the question of whether the anemia was caused by 
the duodenal ulcer or something else, and as it was based on 
a review of the entire record.  As there is no indication 
that the Mediterranean trait/Thalassemia minor was incurred 
in or aggravated by the veteran's short period of service on 
active duty, the Board finds that the veteran's anemia was 
not the result of a service-connected disability.  

Since anemia was only one of the disease entities identified 
on the death certificate as causing or contributing to death, 
although the appellant did not argue that cardiac arrest, 
chronic renal failure or septicemia were incurred or 
aggravated in service or during a presumptive period 
following service, the Board has also considered whether such 
a connection may be made based on this record.  None of those 
conditions were complained of, diagnosed or treated in 
service.  Additional medical records reflect diagnosis of and 
treatment for chronic renal insufficiency, rule out chronic 
glomerulonephritis versus renal artery disease beginning in 
1995; cardiovascular problems including subclavian steal 
syndrome, carotid stenosis, transient ischemia, 
arteriosclerotic heart disease, hypertension, carotid 
arterectomy, severe emphysema, Thalassemia minor, peripheral 
vascular disease, renal insufficiency beginning in 1989.  
None of the records relate the cardiac, kidney or blood 
problems to the veteran's duodenal ulcer, nor do they relate 
the conditions to service.  Based on the foregoing, the Board 
finds that the record does not support a finding of a 
connection between the veteran's death and service.  
38 U.S.C.A. §§ 1110, 1112, 1310 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (1999).   

The appellant also seeks to establish entitlement to 
Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  Such 
benefits are available to a surviving spouse of a veteran who 
died of a service-connected disability, or who died while a 
total service-connected disability permanent in nature and so 
evaluated was in existence.  38 U.S.C.A. 
§§  3501(a)(1)(B)(D), 3510 (West 1991); 38 C.F.R. §§ 3.807, 
21.3021 (1999).  The record reflects that the only service-
connected disability the veteran had at the time of his death 
was duodenal ulcer with partial gastrectomy, and that 
disability was rated 60 percent disabling.  The conditions 
identified on the death certificate as the causes of the 
veteran's death were not related to service.  A total 
disability rating was not in effect at the time of death.  
Furthermore, in light of the Board's conclusion that the 
veteran did not die of a service-connected disability, the 
appellant has not established entitlement to educational 
assistance under Chapter 35.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).  
Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is denied.  



		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals



 

